internal_revenue_service number release date index number ---------------------------------------------- --------------------------------------------- --------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number ------------------- refer reply to cc psi b03 plr-130478-14 date date x ------------------------------------------------------------------------------------------------------ ----------------------- legend state ------------- date ---------------------- dear --------------- this letter responds to a letter dated date submitted on behalf of x by its authorized representative requesting a ruling under sec_7704 of the internal_revenue_code code facts x is a publicly traded limited_partnership organized under state law on date x is currently engaged in the transportation storage and distribution of refined petroleum products and crude_oil x anticipates engaging in the processing and refining of crude_oil condensate through use of a distillation tower a splitter that will break the crude_oil condensate into more valuable refined products eg jet fuel diesel gas oil and light distillates such as liquefied petroleum gas and naphtha x entered into a tolling agreement with a single customer to process crude_oil condensate in a splitter to be constructed at a bulk petroleum storage terminal that is owned by x contemporaneously x entered into a connection agreement and a revenue commitment agreement with the customer to provide bi-directional pipeline transportation services between x’s petroleum terminal and the customer’s petroleum plr-130478-14 terminal the tolling agreement connection agreement and revenue commitment agreement are collectively referred to herein as the agreements as part of these agreements x committed to construct or cause to be constructed certain assets including the splitter and storage capacity the facility and pipelines x will own operate and maintain the facility and pipelines after the assets are placed_in_service under the tolling agreement x will earn a a monthly tolling fee based on the volume of condensate processed and b miscellaneous terminalling services fees based upon the volume of product handled and stored under the revenue commitment agreement x will earn a monthly tariff fee based on the volume of the customer’s product that is transported through the pipelines the agreements also provide the customer with the right to terminate the agreements for any reason and at any time before the date on which the facility and pipelines are placed_in_service if the customer exercises such right the customer would pay x reimbursement payments an accelerated tolling fee and an accelerated tariff fee collectively the termination income the reimbursement payments represent a reimbursement of capital expenditures incurred by x in connection with the partial construction of the facility and pipelines as well as costs that were incurred by x in connection with the customer’s termination of the agreements also x would retain possession and ownership of the construction in process x requests a ruling that the termination income is qualifying_income under sec_7704 law sec_7704 provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 explains that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing plr-130478-14 refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy or timber sec_1_7704-4 of the income_tax regulations provides that an activity constitutes processing if it is performed to convert raw mined or harvested products or raw well effluent to substances that can be readily transported or stored as described in sec_1_7704-4 sec_1_7704-4 provides that an activity constitutes processing of crude_oil if it is performed to separate produced fluids by passing crude_oil through mechanical separators to remove gas placing crude_oil in settling tanks to recover basic sediment and water dehydrating crude_oil and operating heater-treaters that separate raw oil well effluent into crude_oil natural_gas and salt water sec_1_7704-4 provides that an activity constitutes refining if the activity is set forth in sec_1_7704-4 sec_1_7704-4 provides that the refining of natural_gas and crude_oil includes the further physical or chemical conversion or separation processes of products resulting from activities listed in sec_1_7704-4 and ii and the blending of petroleum hydrocarbons to the extent they give rise to a product listed in sec_1_7704-4 or ii or to the products of a type produced in a petroleum refinery or natural_gas processing plant listed in sec_1_7704-4 refining of natural_gas and crude_oil also includes the further physical or chemical conversion or separation processes and blending of the products listed in sec_1 c i a to the extent that the resulting product is also listed in sec_1 c i a jet fuel diesel gas oils and light distillates such as liquefied petroleum gas and naphtha are products listed in sec_1_7704-4 sec_1_7704-4 provides that an activity constitutes transportation if it is performed to move minerals or natural_resources and products under sec_1_7704-4 or including by pipeline marine vessel rail or truck except as provided in sec_1_7704-4 transportation does not include the movement of minerals or natural_resources and products produced under sec_1_7704-4 or directly to retail customers or to a place that sells or dispenses to retail customers retail customers do not include a person who acquires oil or gas for refining or processing or a utility transportation also includes providing storage services sec_1_7704-4 provides that if the partnership is in the trade_or_business of performing a sec_7704 activity qualifying_income includes income received to reimburse the partnership for its costs in performing that sec_7704 activity whether imbedded in the rate the partnership charges or separately itemized reimbursable costs may include the cost of designing constructing installing inspecting maintaining metering monitoring or relocating an asset used in that sec_7704 activity or providing office functions necessary to the operation of that sec_7704 activity such as staffing purchasing supplies billing accounting and financial reporting for example a pipeline operator that charges a customer for its cost to build repair or schedule flow on the pipelines plr-130478-14 that it operates will have qualifying_income from such activity whether or not it itemizes those costs when it bills the customer conclusion based solely on the facts submitted and representations made we conclude that the termination income constitutes qualifying_income within the meaning of sec_7704 except as specifically provided we express or imply no opinion as to the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 whether x is a publicly_traded_partnership within the meaning of sec_7704 or whether any other type of income not addressed in this ruling is qualifying_income under sec_7704 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 in accordance with the power_of_attorney on file with this office we are sending copies of this letter to your authorized representatives the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination sincerely s holly porter chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
